The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on August 8, 2022. Claim 10 has been amended; claim 19 has have been cancelled; no claims have been added.   
In view of amendments and remarks, objection of the specification, the rejection of claims 1-5, 10, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rafiemanzelat et al. “Fast and eco-friendly synthesis of new hydrolysable and biodegradable copolyurethanes derived from L-leucine cyclodipeptide and different molecular weights of PEG in TBAB under microwave irradiation”, Macromolecular Research (2012), 20(9), pp. 902-911, the rejection of claims of claims 1-5, 10, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rafiemanzelat et al. “Synthesis pf new poly(ether-urethane-urea)s based on amino acid cyclopeptide and PEG: study of their environmental degradation”, Amino Acids (2013), 44, pp.449-459, the rejection of claims 1-28 under 35 U.S.C. 103 as being unpatentable as obvious over Rainer et al. (DE 4204995 A1), and the rejection of claims 1-28 under 35 U.S.C. 103 as being unpatentable as obvious over Makai et al. ((U.S. Patent Application Publication 2015/0291791 A1, now (U.S. Patent 10,023,738) have been withdrawn.
Claims 1-18 and 20-28 are pending.

Allowable Subject Matter
Claims 1-18 and 20-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-18 and 20-28 are allowable over the closest references: Rafiemanzelat et al. “Fast and eco-friendly synthesis of new hydrolysable and biodegradable copolyurethanes derived from L-leucine cyclodipeptide and different molecular weights of PEG in TBAB under microwave irradiation”, Macromolecular Research (2012), 20(9), pp. 902-911, Rafiemanzelat et al. “Synthesis pf new poly(ether-urethane-urea)s based on amino acid cyclopeptide and PEG: study of their environmental degradation”, Amino Acids (2013), 44, pp.449-459, Rainer et al. (DE 4204995 A1), and Makai et al. ((U.S. Patent Application Publication 2015/0291791 A1, now (U.S. Patent 10,023,738).
The disclosure of the above-mentioned references resided in paragraphs 5-8 of the Office Action dated February 7, 2022 is incorporated herein by reference.
However, the above-mentioned references of Rafiemanzelat et al., Rainer et al., and Makai et al. do not disclose or fairly suggest the claimed thermoplastic polyurethane, comprising the reaction product of:
(a) a polydiisocyanate component;
(b) a polyol component; and
(c) at least one chain extender component comprising a cyclic dimer of an amino acid having a side chain containing a functional group comprising -OH, -COOH, NH, NH or SH, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Rafiemanzelat et al., Rainer et al., and Makai et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764